[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 19, 2005
                             No. 03-12483                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 00-08161-CR-KLR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GEORGE BILLINGSLEA,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                           (September 19, 2005)


                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      This case is before the Court for consideration in light of United States v.

Booker, 543 U.S. ___, 125 S. Ct. 738 (2005). We previously affirmed Appellant’s

conviction for bank robbery, in violation of 18 U.S.C. § 2133(a), (d). See United

States v. Billingslea, No. 03-12483 (11th Cir. May 5, 2004). The Supreme Court

has vacated our prior decision and remanded the case to us for further

consideration in light of its decision in Booker.

      In his initial brief, Billingslea argued that: (1) the district court abused its

discretion by empaneling an anonymous jury; (2) the district court abused its

discretion by allowing a government witness to testify via satellite video

transmission; (3) the district court plainly erred by admitting an unavailable

declarant’s photograph identification of Billingslea; and (4) there was insufficient

evidence to sustain his conviction. Nowhere in his initial brief did Appellant raise

a constitutional challenge to his sentence or assert any error based on Apprendi v.

New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), or its progeny. Thus,

Appellant’s Blakely/Booker claim was not timely raised in this Court. As there is

nothing in the Supreme Court remand suggesting that we treat this claim as timely,

we deem Appellant’s untimely Blakely/Booker claim abandoned. See United

States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (citation omitted).

      Accordingly, we reinstate our previous opinion in this case and affirm



                                            2
Appellant’s sentence.

      OPINION REINSTATED; CONVICTION AND SENTENCE AFFIRMED.




                              3
TJOFLAT, Circuit Judge, specially concurring:

      The court declines to consider appellant’s Booker claim on the merits

because appellant failed to present the claim in his initial brief on appeal. Binding

precedent requires us to disregard the claim for that reason. See United States v.

Ardley, 242 F.3d 989, reh’g en banc denied, 273 F.3d 991 (11th Cir. 2001), and its

progeny, e.g., United States v. Dockery, 401 F.3d 466 (11th Cir. 2005), cited by

the court. Ante at ___. I therefore concur in the court’s judgment. Were we

writing on a clean slate, I would, for the reasons I have previously expressed,

entertain appellant’s Booker claim on the merits. See United States v. Higdon,

2005 U.S.App. LEXIS, at *17 (11th Cir. July 8, 2005).




                                           4